DETAILED ACTION

Drawings
The drawings were received on 5/10/21.  These drawings are accepted.

Specification
	The examiner acknowledges the applicant’s amendments to the specification submitted on 5/10/21. These changes are accepted. However one additional change is made as part of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill English on 5/14/21.

The application has been amended as follows: 
Paragraph [00119] is being amended as follows (this is after the changes made as part of the 5/10/21 Specification Amendments):
Optionally, e.g., as shown in FIG. 11E, in an intermediate or proximal portion of the apparatus 510, the wires 552 may transition to a large central lumen 518a 

Claim 23 is being amended as follows:
23. The tubular device of claim 22, wherein the curvilinear arrangement is generally sinusoidal such that 

Allowable Subject Matter
Claims 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 10, 
Govari discloses a tubular device (20) for a catheter or sheath (the claim recites no capacity in which the tubular device is “for” the catheter or sheath; the tubing 20 could be used in/around any of various catheters or sheaths), the tubular device comprising a proximal end (52) and a distal end (32) sized for introduction into a patient's body (see at least para 0002, 0037; it is clear that the tubular device is intended to be placed within a patient) the tubular device comprising: a primary lumen (24) extending between the proximal and distal ends (Fig. 2A, para 0032); one or more elongate conducting elements (28A, 28B, 28C) extending at least partially between the proximal and distal ends adjacent the primary lumen (see Fig. 1A-3B); a plurality of reinforcement members (26) braided together around the primary lumen such that the reinforcement members pass over and under one another according to a predetermined arrangement (see Figs. 1A-3B, para 0032-0034), the reinforcement 
While Govari does disclose electrodes 34A, 34B, 34C, on a distal portion (“distal portion” as used in the claim is not described relative to any other parts, thus the section shown in Fig. 3B could be interpreted as a “distal portion” as it is distal to all parts located proximally of that shown in Fig. 3B) of the tubular device electrically coupled to the one or more conducting elements (see Fig. 3B, para 0037), Govari does not expressly recite that these electrodes are “sensing elements”.  
Steen discloses one or more conducting elements (signal transmitting elements 18) extending helically along a tubing 10, and one or more sensing elements electrically coupled to the one or more conducting elements (see abstract, paragraphs beginning line 32 col. 2, line 66 col. 4 describing the signal transmitting elements as “sensor conductors” for connecting electrodes and sensors thereto).
It would have been obvious to one having ordinary skill in the art to modify Govari in view of Steen and include one or more sensing elements electrically coupled to the one or more conducting elements (either the one or more conducting elements already shown by Govari or by providing an additional one or more conducting elements). One would have been motivated to do so in order to sense parameters within a patient around the distal portion of Govari (see abstract, paragraphs beginning line 32 col. 2, line 66 col. 4 of Steen).
However Govari/Steen are silent to wherein the one or more conducting elements transition to the primary lumen in an intermediate or proximal portion of the tubular device. No reference was found that would have made it obvious to modify 
Claims 11-20 depend from claim 10.
As to claim 21, Govari in view of Steen also teaches many of the limitations of claim 21 (see 2/10/21 Final Rejection), however it was previously noted that Govari/Steen is silent to the limitations of wherein the one or more conducting elements transition to the primary lumen in an intermediate or proximal portion of the tubular device in combination with the rest of the limitations of claim 21, and that no reference was found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the instant invention to modify Govari/Steen to satisfy these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James D Ponton/            Examiner, Art Unit 3783                                                                                                                                                                                            	/BHISMA MEHTA/            Supervisory Patent Examiner, Art Unit 3783